 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 1 of 6 PageID# 1331




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

                                           )
UNITED STATES OF AMERICA                   )
                                           )   No. 1:19-cr-59
              v.                           )
                                           )   Hon. Liam O’Grady
DANIEL EVERETTE HALE,
                                           )
              Defendant.                   )
                                           )

   REPLY IN SUPPORT OF MOTION FOR A DAUBERT HEARING WITH
    RESPECT TO GOVERNMENT EXPERT ON VALUE OF PROPERTY

      COMES NOW the Defendant, Daniel Everette Hale, by counsel, and files this

brief reply in support of his Motion for a Daubert Hearing with Respect to

Government Expert on Value of Property (ECF No. 154).              The government’s

Opposition (ECF. No. 162), by failing to respond to any of the arguments raised in the

Motion, effectively concedes them. Instead, the government responds almost entirely

to arguments not made in the Motion, such as defending Dr. Lang’s qualifications.

Because the government has no substantive response to the arguments actually made

– indeed, the government offers not a single word defending the intellectual rigor of

the analysis it proposes to admit as expert testimony – this Court should grant the

Motion, hold a Daubert hearing, and exclude the government’s proposed expert

testimony.

      The government, first, spends several pages defending Dr. Lang’s expertise,

primarily talking about how he has studied the characteristics of those who have

committed espionage, such as how many people they told of their activities, or how

many had exhibited “concerning behavior or changes in behavior prior to the
 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 2 of 6 PageID# 1332




perpetrators’ arrests.” ECF No. 162 at 4-5. The Motion for a Daubert Hearing,

however, is about Dr. Lang’s analysis on the value of leaked classified documents in

this case, not about his qualifications generally, or his prior work examining the

personal traits of those who commit espionage, which is of course far afield from the

subject of his proposed testimony. The government thus spends the entire first six

pages of its filing (up until the second section that begins with a “B” heading,” which

should apparently be a “C,” on page 7) responding to qualifications that were not

challenged in the Motion.

      In a similar vein, the government props up and shoots down another argument

the defendant did not raise: that Dr. Lang’s testimony fails to meet the factors cited

by Daubert for evaluating scientific testimony. See ECF No. 162 at 5-6 (citing cases

for the proposition that “motions to prevent the presentation of expert testimony are

uniformly rejected when they attempt to measure applied social sciences in the same

way as physical sciences.”) The Motion for a Daubert Hearing, however, went to

lengths to explain that it was not raising such an argument. It never, for example,

cited the fact that Dr. Lang’s work had not been peer reviewed or independently

tested, or complained of the lack of information regarding its error rate. Instead, the

Motion made clear that:

             even where the substance of an expert’s testimony does not
             lend itself to evaluation under the specific factors set forth
             in Daubert for evaluating scientific testimony, the Court’s
             gatekeeping function must nonetheless “ensure the
             reliability and relevancy of expert testimony [by] mak[ing]
             certain that an expert, whether basing testimony upon
             professional studies or personal experience, employs in the
             courtroom the same level of intellectual rigor that



                                          -2-
 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 3 of 6 PageID# 1333




             characterizes the practice of an expert in the relevant
             field.”

ECF No. 154 at 6 (citing and quoting Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

147, 152 (1999)).

      Tellingly, after eliding the issue by establishing the uncontested proposition

that Dr. Lang’s testimony should not be evaluated under the scientific criteria listed

in Daubert, the government never deals with the issue actually raised in the Motion

–whether the proposed testimony is supported by sufficient “intellectual rigor” to

satisfy Fed. R. Evid. 702. On that point, the government is essentially silent. It never

responds, for example, to the fact that Dr. Lang’s analysis is weighted heavily toward

cases that are so factually distinct as to be meaningless to the facts of this case – the

value of software sold in violation of export regulations, or the amount a Cold War

adversary paid a spy for decades of high-level spying. Nor does the government

explain the supposed intellectual rigor behind Dr. Lang’s decision to exclude from his

analysis cases most like the instant case – where the exfiltration was not financially

motivated. It may be that there is no way to meaningfully include such cases (given

the lack of evidence of value), but Dr. Lang does not even mention them or consider

how the cases he excluded are different from the cases he studied, or how those

differences might affect valuation in a way meaningful to the facts of this case. As

set forth in the Motion, such cases are likely to involve different types of documents

than cases in which a person steals documents for monetary gain, and the differences

are likely to be highly relevant to valuation. See ECF No. 154 at 9. The fact that Dr.




                                           -3-
 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 4 of 6 PageID# 1334




Lang’s analysis excludes any discussion of these cases casts doubt on the reliability

and intellectual rigor of the analytical process he employed.

      In sum, Dr. Lang’s proposed testimony is too untethered from the facts of this

case to be of use to a jury. To return to the real-estate analogy mentioned in both Dr.

Lang’s report (ECF No,. 154-1 at 3) and in the Motion (ECF No. 154 at 1), his report

is neither akin to a valuation of a particular property – in which the particulars of

the property are analyzed against comparable properties in the same geographical

area to give an approximate value of the subject property – or to a report educating

the jury about the real estate market in the region in question. Such a report would

set forth not only the range of prices at which properties have recently sold, but also

the factors that distinguish real-estate transactions at the high end of that range

(e.g., brand new 100,000 square foot office buildings in the most expensive part of

town) from the least (e.g., run-down one-bedroom condominiums in the least

expensive part of town). Either type of report would pass the helpfulness-to-the-jury

test because it would help the jury apply the expert’s opinion to the valuation question

before it. But where, as here, an expert simply provides a raw average valuation

without explaining the spectrum of cases that make up that average or what factors

would support a value above or below that average, the testimony is not helpful to

the jury. And that is particularly true where, as here, the expert’s average is based

on a set of cases that excludes those most like the instant case and is weighted heavily

toward cases most unlike the instant case.




                                          -4-
 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 5 of 6 PageID# 1335




      Rule 702, as well as Daubert and its progeny, place upon this Court the duty

to evaluate an expert’s proposed testimony pre-trial and to preclude expert testimony

from admission if it does not meet the legal standard. Dr. Lang’s proposed report,

which neither purports to address the facts of this case nor to educate the jury on the

factors that could influence its valuation of the documents in question, is not

supported by intellectual rigor and should be excluded.

                                        Respectfully Submitted,

                                        DANIEL EVERETTE HALE
                                        By Counsel,

                                        Geremy C. Kamens
                                        Federal Public Defender

                                        /s/ Todd M. Richman
                                        Todd M. Richman [Va. Bar No. 41834]
                                        Cadence A. Mertz [Va. Bar No. 89750]
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        Telephone: (703) 600-0845
                                        Facsimile: (703) 600-0880
                                        Todd_Richman@fd.org

                                        Emma K. Dinan [Admitted pro hac vic]
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave., NW
                                        Washington, DC 20001

                                        Counsel for Mr. Hale




                                          -5-
 Case 1:19-cr-00059-LO Document 165 Filed 11/16/20 Page 6 of 6 PageID# 1336




                         CERTIFICATE OF SERVICE


    I hereby certify that on November 16, 2020, I filed the foregoing via the
CM/ECF system, which will serve a copy electronically upon all counsel of record.


                                     /s/ Todd M. Richman
                                     Todd M. Richman [Va. Bar No. 41834]
                                     1650 King Street, Suite 500
                                     Alexandria, Virginia 22314
                                     Counsel for Mr. Hale
                                     Telephone: (703) 600-0845
                                     Facsimile: (703) 600-0880
                                     Todd_Richman@fd.org




                                       -6-
